Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Objection to abstract has been overcome by amendment.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
Applicant argues Wu et al. (US 2020/0177236 A1) does not disclose a defined modulation of an electrical current draw of its storage. It is noted, that Wu does disclose that “the PLC circuit 112 can perform modulation operation related to power line communication technique.” The PLC circuit performs a modulation “such as Amplitude modulation (AM), Frequency modulation (FM),” etc. Wu also discloses, “a filter in the filtering and decoding circuit 226 filters out the direct current (DC) component on the power signal on the power line to obtain the encoded signal…” at [0027]. It should be noted that direct current, known as DC, necessitates a constant voltage. The formula for calculating power of a circuit is well known in the art as “power = current x voltage”. If the voltage is constant, then the only value that can be modulated is the current. It would also be known by one of ordinary skill in the art that current is drawn by loads in a circuit. In this case, the PLC circuit is a load which would modulate the power signal. Given that the voltage is constant, the PLC circuit can only perform this modulation by way of a modulation of its electrical current draw. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claim(s) 11--20 are rejected under 35 U.S.C. 103 as being unpatentable over Jantz et al. (US- PGPUB 2017/0169208 A1) in view of Yamashita ({US-PGPUB 2019/0392149 A1) and Wu et al. (US- PGPUB 2020/0177236 A1), hereinafter Jantz, Yamashita and Wu.

Regarding claim 11, Jantz discloses a method for operating an electronic device (Fig. 2), comprising the following steps:
checking an operational software of the electronic device for an unwanted manipulation; (220)
and based on detecting the unwanted manipulation, deactivating the operational software of the electronic device, (245)
Jantz fails to explicitly disclose signaling the unwanted manipulation by way of a defined modulation of an electrical current draw of the electronic device.
Yamashita teaches a method for operating an electronic device (Fig. 4), comprising the following steps:
checking an operational software of the electronic device for an unwanted manipulation; (S403- S404)
and based on detecting the unwanted manipulation (S405), signaling the unwanted manipulation (S407).
Jantz and Yamashita are directed to the same field of endeavor in that they are both directed to detecting unwanted modifications of operational software. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz to incorporate the teachings of Yamashita to include signaling the unwanted manipulation. Such modification would be motivated to notify a user of an unwanted manipulation of a boot failure caused by tampering of a software of the device. (Yamashita, [0035])
Wu teaches a defined modulation of an electrical current draw of the electronic device. (Fig. 1 #112 [0014] “Amplitude modulation” or “Frequency modulation”)
Wu is directed to communication between an external device and an electronic device by way of power line communication for purposes of signaling faults or errors (e.g. debugging), which is similar to that of the signaling taught by Yamashita. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz in view of Yamashita to incorporate the teachings of Wu to perform the signaling the unwanted manipulation of Yamashita by way of a defined modulation of an electrical current draw of the electronic device of Wu. Such modifications would be motivated “to transmit the at least one signal to an external device such that an operational state” of the device can be debugged/monitored. (Wu, Abstract)

Regarding claim 12, Jantz in view of Yamashita and Wu disclose the method of claim 11 as set forth above, and wherein the checking of the operational software is carried out using at least one of: 
a secure boot process (Jantz, Fig. 2 #220, [0047] “the secure core processor boots up using Secure Boot 220”) 
or using an authentic boot process (Jantz, Fig. 2 #250, “The secure background check and governor block 250 provides a code-integrity-validation process on a static-code module to ensure that the static-code module has not been tampered with by a hacker.”).

Regarding claim 13, Jantz in view of Yamashita and Wu disclose the method of claim 11 as set forth above, and wherein the defined modulation of the electrical current draw of the electronic device is achieved by at least one of the following actions:
switching a load of the electronic device on and off at a defined frequency and/or a defined duty cycle and/or a defined period, (Wu, Fig. 1 #112 [0014], “Amplitude modulation” and “Frequency modulation”)
transmitting an error code by a duty cycle of the electrical current draw, (Wu, [0033] “operation status” and “bad storage device”)
or performing a unidirectional power line signaling. (Wu, Fig. 3 S310-S340)
It is noted, a “load” may be any device, or component that affects the electrical current draw of the electronic device. Further, “at least one of” and “and/or” are in alternative form, therefore, the prior art need only satisfy one of the listed limitations. Wu teaches bidirectional power line communication. However, since there is a singular power line, each communication from a controller 111 to external device 102 must necessarily be unidirectional.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz in view of Yamashita to incorporate the teachings of Wu to include switching a load of the electronic device on and off at a defined frequency and/or a defined duty cycle and/or a defined period; transmitting an error code by a duty cycle of the electrical current draw; or performing a unidirectional power line signaling. Such modifications would be motivated to communicate between the electronic device and an external device through a power line communication circuit. (Wu, Abstract)

Regarding claim 14, Jantz in view of Yamashita and Wu disclose the method as recited in claim 13, and wherein the unidirectional power line signaling is performed permanently (Wu, Fig. 3 S340, “Monitoring”, [0032]) or in a limited temporally defined manner. (Wu, Fig. 3 S310-S330, [0033] “in the initialization process (STEP S310), after receiving the signal VC2, the storage controller 111 of each storage device 110 will return a response signal VC1 to the external device 102, wherein the response signal VC1 contains various corresponding information”)
It is noted, the prior art need only satisfy one of “permanently” or “in a limited temporally defined manner”. The term “permanently” is interpreted to be synonymous with “indefinitely.” The term, “limited temporally” is interpreted as being synonymous with “temporary”. Wu teaches a method for “monitoring” communications from the electronic device (Fig. 3 S340). According Figure 3, step $340, the monitoring step, is open ended and may continue indefinitely. The steps of the monitoring method of Fig. 3 may also define temporary unidirectional communications between the controller 111 and device 102.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz in view of Yamashita to incorporate the teachings of Wu to include wherein the unidirectional power line signaling is performed permanently or in a limited temporally defined manner. Such modifications would be motivated to communicate operating status or debugging information from the electronic device to an external device through the unidirectional PLC. (Wu, [0033])

Regarding claim 15, Jantz in view of Yamashita and Wu disclose the method of claim 11 as set forth above, and wherein the method is carried out by a boot system of the electronic device. (Jantz, Fig. 2 #220)

Regarding claim 16, Jantz in view of Yamashita and Wu disclose the method of claim 13 as set forth above, and wherein a part of the boot system (Yamashita, Fig. 1 #1) and/or an electrical consumer of the electronic device are switched in a defined manner. (Yamashita, [0024], “The power control unit 109 performs control to supply power or stop supplying power to the units included in the image forming apparatus 1. The power control unit 109 is a programmable logic device.”)
It is noted, “switched” refers to switching the boot system or electrical consumer on or off. A “defined manner’ is interpreted as being any manner which is defined by the user or programmer of the electronic device. The term “and/or” is an alternative form, therefore the prior art need only satisfy one of: the boot system or an electrical consumer.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz in view of Yamashita to incorporate the teachings of Wu to include wherein a part of the boot system and/or an electrical consumer of the electronic device are switched in a defined manner. Such modification would be motivated to disable the device in the event of an unwanted manipulation.

Claims 17 and 20 are substantially similar to that of claim 11. Therefore, claims 17 and 20 are rejected on similar grounds as claim 11 as being obvious over Jantz in view of Yamashita and Wu.

Regarding claim 18, Jantz in view of Yamashita and Wu disclose the electronic device recited in claim 17, and wherein the electronic device is an electronic control unit. (Jantz, Fig. 1 #110)

Regarding claim 19, Jantz in view of Yamashita and Wu disclose the electronic device recited in claim 18, and wherein the electronic control unit is a radar control unit. (Jantz, Fig. 1 #104)

	Claims 21-23 are substantially similar to that of claim 13. Therefore, claims 21-23 are rejected on similar grounds as claim 13 over Jantz in view of Yamashita and Wu.
	
Regarding claim 24, the method as recited in claim 11, wherein the electronic device is a radar sensor, (Jantz, Fig. 1 #104)
and the defined modulation of the electrical current draw is achieved by a defined activation of an electrical lens heater. (Wu, Fig. 1 #112 [0014] “Amplitude modulation” or “Frequency modulation”)
It is noted, an “electrical lens heater” is interpreted as a generic load for controlling current draw of the device. See pg. 5 ln 1-4 of the instant specification. It is also noted, any load that draws current will produce heat, thus any such load may be used as an “electrical heater,” such as the PLC circuit described by Wu. 

Regarding claim 25, the method as recited in claim 11, wherein the defined modulation of the electrical current draw is achieved by a defined activation of a component of the electronic device, the component including at least one of: a chip, a lens heater, a bus driver, or a processor. (Yamashita, [0024], “The power control unit 109 performs control to supply power or stop supplying power to the units included in the image forming apparatus 1. The power control unit 109 is a programmable logic device.”)
A ”chip” may include any integrated circuit package, which may also include processors, controllers, logic gates, etc. In this case, the power control unit taught by Yamashita, performs functions that are capable of the claimed subject matter of claim 25.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 7:30-11:00 AM; 11:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496